                  Case 1:20-cv-01784-VSB Document 49-3 Filed 07/27/21 Page 1 of 2


Adriana S. Kosovych

From:                              Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Sent:                              Friday, April 30, 2021 1:45 PM
To:                                CK Lee; Anne Seelig; Panning Cui
Cc:                                Adriana S. Kosovych
Subject:                           King/Fedcap - further revised settlement provision 6.B


FOR SETTLEMENT PURPOSES ONLY

CK, Anne and Panning,

In the interest of trying to resolve this matter (and focus our attention on the Brickzaida Aponte matter), I believe I am
likely able to persuade my client to agree to the further revised draft below, which presently reflected in section 6.B of
the draft settlement agreement. This further revised draft would preserve the portions of the text that you caused to
strike (which are highlighted in yellow below), and add the seven words in the first sentence that are reflected in red
typeface. I believe this strikes a balance between what we discussed this morning regarding avoiding any interference
on any present or future investigatory activities you may take with respect to the Aponte matter, and memorializes your
present intent – at the time of signature of the final agreement – to not represent any other individuals, which is largely
redundant of the surrounding text that is intact. This language does not impede on your future ability to pursue the
Aponte action or anything else.

Please let me know if you will agree to accept this modified language, and I will thereafter discuss with my client in an
effort to reach an agreement this afternoon.

Thanks,
Jeff
**********
6.B King’s Attorneys represent that, other than King and Brickzaida Aponte, they do not currently represent or have any
present intention of representing any other individuals in connection with any claim, action, charge, complaint, or
proceeding of any kind (on the individual’s behalf or on behalf of any other person or entity or on behalf of or as a
member of any alleged class or persons), that is presently pending or that could be asserted in any judicial or arbitral
forum or before any Government Agency, against or involving any of the Releasees. King’s Attorneys each further
represent that they have filed no other lawsuits or initiated any other proceedings against Defendants that remain
pending other than the Civil Action and Brickzaida Aponte, Index No. 152683/2021 (N. Y. Sup., N.Y. County) (“Aponte
Action”); that they are not currently involved in, aware of, or conducting any investigation related to facts that might
reasonably be viewed as potentially giving rise to an action that might be filed pursuant to the Fair Labor Standards,
New York Labor Law, or other similar statutes, regulations, and orders governing the payment of wages to employees;
and that they have no present intention of conducting such an investigation or pursuing such an action, other than the
Aponte Action.




Jeffrey H. Ruzal | Bio


                                                             1
                        Case 1:20-cv-01784-VSB Document 49-3 Filed 07/27/21 Page 2 of 2
t 212.351.3762 | f 212.878.8600
JRuzal@ebglaw.com

875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com

Think Green. Please consider the environment before you print this message. Thank you.



CONFIDENTIALITY NOTE: This communication is intended only for the person or entity to which it is addressed and may contain information that is privileged,
confidential or otherwise protected from disclosure. Dissemination, distribution or copying of this communication or the information herein by anyone other than the
intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is prohibited. If you have received this communication in
error, please call the Help Desk of Epstein Becker & Green, P.C. at (212) 351-4701 and destroy the original message and all copies. Pursuant to the CAN-SPAM Act
this communication may be considered an advertisement or solicitation. If you would prefer not to receive future marketing and promotional mailings, please submit
your request via email to ebgus@ebglaw.com or via postal mail to Epstein Becker & Green, P.C. Attn: Marketing Department, 875 Third Avenue, New York, NY
10022. Be sure to include your email address if submitting your request via postal mail.




                                                                                    2
